      Case 1:18-cv-07439-LGS-SDA Document 81 Filed 04/02/20 Page 1 of 4




April 2, 2020

Laith J. Hamdan
Direct: 212/541-2328
Fax: 212/541-1328
Laith.Hamdan@bclplaw.com


Hon. Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

FILED BY ECF

Re:     DK Real Estate Group LLC, et al. v. Klearwall Indus., LLC, et al., No. 18-cv-7439 –
        Request for Pre-Motion Conference

Dear Judge Schofield:

This firm represents defendant Munster Joinery Unlimited Co. (“Munster”) in connection with
the above-referenced action. We write jointly with Klearwall Industries, LLC (“Klearwall,” and
together with Munster, the “Defendants”) to request a pre-motion conference pursuant to this
Court’s Local Rule III.A.1, in connection with the Defendants’ proposed motions for summary
judgment. Defendants are entitled to summary judgment dismissing this action with prejudice
because Plaintiffs are unable to establish Defendants’ liability under any of the product defect
claims asserted in the Complaint.

It is undisputed that, prior to the commencement of this action, plaintiff DK Real Estate Group
LLC (“DKRE”) purchased a total of 144 “Eco-Therm 58” aluminum window and door units from
Klearwall. The products were manufactured by Munster at different times pursuant to orders
placed over the course of one and a half years. The products were shipped to DKRE and
installed by DKRE’s affiliate and co-plaintiff, DK Builders Group Inc. (“DK Builders,” and
together with DKRE, “Plaintiffs”) in three apartment buildings that DKRE was then developing
for rental. Although Plaintiffs allege in their Complaint that every single one of these products
fails    to adequately prevent rain from infiltrating their buildings due to an unspecified defect
– a problem that has not been reported to Defendants by any other purchaser of their Eco-
Therm 58 product line – Plaintiffs have since completed all three apartment buildings without
incurring any additional costs to repair or replace the products, and every available apartment
has been rented out to tenants without issue.

Plaintiffs now demand over $1.5 million in “estimated” damages under various product liability
theories (including breach of warranty, negligence, strict liability, fraudulent concealment,
deceptive trade practices, and false advertising). Although Plaintiffs’ individual legal theories
each fail for different reasons not discussed in this letter, all of Plaintiffs’ claims collectively fail
for the same three reasons: (1) there is no evidence that any products fail to satisfy
appropriate watertightness standards; (2) there is no evidence that any leakages are a result
of a product defect; and (3) there is no evidence that Plaintiffs suffered compensable injuries
as a result of any leakage. Because each of these deficiencies independently precludes a

601676793.2
        Case 1:18-cv-07439-LGS-SDA Document 81 Filed 04/02/20 Page 2 of 4

April 2, 2020
Page 2



finding of liability against Defendants, it is respectfully submitted that summary judgment
should be entered in Defendants’ favor as a matter of law.

1.        No Evidence of Inadequate Product Performance

As an initial matter, Plaintiffs cannot establish any of their causes of action without showing
that their Eco-Therm 58 products fail to perform as they should. While Plaintiffs generally
claim that the products leak, it is undisputed that no window or door is one hundred percent
watertight; different windows and doors are designed to meet different watertightness
performance standards. Defendants’ expert, John Monroe, RA, FMPC, of RAND Engineering &
Architecture, DPC, has offered unrebutted testimony that the proper watertightness standard
for the products at issue is determined by reference to AAMA/WDMA/CSA 101/I.S.2/A440-08,
which provides that the products should withstand water infiltration for 15 minutes when the
exterior is evenly sprayed with water at a rate of 5 gallons per hour under a pressure
differential of 3 psf. Thus, the appropriate standard is not in dispute.

Plaintiffs have offered no evidence that the products failed to meet this performance standard.
Although Plaintiffs’ principal, Kieran Treanor, testified that he does not have the necessary
expertise to assess the products’ performance himself, no expert has offered to testify on
behalf of Plaintiffs that any product failed to perform adequately.1 Instead, Plaintiffs claim that
six products leaked during testing performed by Farabaugh Engineering and Testing, Inc.
(“FET”) at a pressure of 8 psf (almost three times the appropriate pressure differential
prescribed by applicable standards), and other products leaked when Plaintiffs independently
sprayed them with a hose for 30 minutes (twice the appropriate test duration). Six products
were also professionally tested by Intertek Architectural Testing, Inc. (“Intertek”) at a pressure
of 4.5 psf (50% greater than the appropriate standard, and under which conditions leakages
were generally minimal and did not begin to occur until about 12 minutes into the 15-minute
tests). Leakages under these excessive testing conditions do not and cannot demonstrate that
the products fail to meet the applicable performance requirements. Therefore, Plaintiff is
unable to establish that the products fail to perform adequately.2

2.        No Evidence That Inadequate Product Performance Is Caused By a Defect

Even if Plaintiffs’ evidence could support their claim that the products fail to adequately prevent
water from infiltrating Plaintiffs’ buildings – and it cannot – Plaintiffs nevertheless fail to offer
any evidence of why the products leak. In other words, there is no evidence that any leak is
the result of a product defect. Under New York law, a product defect may be shown by
identifying a specific problem with the product’s design, or by establishing that a particular
product was improperly manufactured. Plaintiffs have no evidence of either type of defect.


1
  Plaintiffs were given additional time to obtain an expert report to support their claims, but have failed
to do so. As a result, they are now precluded from offering expert testimony in this action pursuant to
the Court’s order dated January 8, 2020 [ECF # 77].
2
  Defendants note that Plaintiffs do not claim that all windows leak. In fact, Mr. Treanor previously
testified on behalf of Plaintiffs that he was not sure which products were leaking. At a minimum,
Plaintiffs are unable to demonstrate inadequate product performance with respect to any products for
which Plaintiffs have not offered evidence of leaks.


601676793.2
        Case 1:18-cv-07439-LGS-SDA Document 81 Filed 04/02/20 Page 3 of 4

April 2, 2020
Page 3



Plaintiffs have identified no aspect of the products’ design which could cause the issues of
which Plaintiff complains. In contrast, Mr. Monroe has opined that his review of the products’
specifications indicates that their design is sufficient to satisfy applicable watertightness
standards. This conclusion this further supported by the tens of thousands of Eco-Therm 58
units that Defendants manufacture and/or sell each year without receiving complaints of water
penetration such as those asserted by Plaintiffs in this action.

Nor do Plaintiffs offer evidence of any specific manufacturing errors in any or their products.
Instead, Plaintiffs assume (without offering any expert testimony or other evidence) that
evidence of leakages – in and of itself – is sufficient to establish that the products were
improperly manufactured. To the contrary, the unrebutted expert testimony of Mr. Monroe
establishes that windows and doors can leak for a large number of reasons, including not only
product defects but installation issues, mishandling, or damage to the product. There is
evidence that products were improperly installed by Plaintiffs. For example, one of Plaintiffs’
tenants reported water penetration through a gap in her door frame and another complained
of water leaking through her ceiling, both of which indicate installation issues (these were the
only complaints that Plaintiffs received about water infiltrating any tenant’s apartment). Water
penetration has also been observed through the outer perimeter of installed products (i.e.
where the frame meets the opening of the building), which is another indication of installation
problems. In addition, there is evidence Plaintiffs may have mishandled or damaged the
products by subjecting them to significant impacts, forcing them out of square, and covering,
filling, or drilling into their drainage systems. Thus, evidence of leaks alone, without additional
evidence of their cause, cannot support Plaintiffs’ claim that any product is defective.

In any event, Plaintiffs themselves admit that not every product leaks. Thus, without
identifying which specific windows actually leak, Plaintiff cannot show that any particular
window was defectively manufactured.

3.        No Evidence That Plaintiffs Suffered Compensable Injury

Regardless of the products’ performance, Plaintiffs are not entitled to relief in this action
because they fail to offer any evidence of compensable injury resulting from the products’
alleged defects. It is undisputed that Plaintiffs have made no efforts to repair or replace any of
the allegedly defective products – which continue to be used daily at each of Plaintiffs’ three
apartment buildings – and Mr. Treanor himself admits that he believes replacement is not
necessary. It is also undisputed that Plaintiffs have rented out every available apartment unit
and have experienced no loss of rental revenue as a result of the purported defects. Further,
Plaintiffs offer no evidence of any impairment to the market value of their buildings, or to the
value of the windows themselves, as a result of the alleged defects. Nor do Plaintiffs offer any
evidence of property damage, repair costs, additional insurance premiums, or any other
compensable category of damages resulting from the alleged defects. Thus, Plaintiffs offer no
basis upon which damages could be awarded. Because Plaintiffs cannot establish any
recoverable damages in this action, their claims should be dismissed.

For these and many other reasons, which will be more fully set forth in Defendants’ proposed
motions, Defendants respectfully submit that summary judgment should be entered in their
favor, dismissing this action with prejudice. Thank you for your consideration in this matter.



601676793.2
        Case 1:18-cv-07439-LGS-SDA Document 81 Filed 04/02/20 Page 4 of 4

April 2, 2020
Page 4



Respectfully Submitted,

/s/ Laith J. Hamdan
Laith J. Hamdan




601676793.2
